              Case 1:21-cv-00161-EPG Document 12 Filed 09/07/21 Page 1 of 3


 1 Jonathan O. Peña, Esq.
 2 CA Bar ID No.: 278044
     Peña & Bromberg, PLC
 3   2440 Tulare St., Ste. 320
     Fresno, CA 93721
 4   Telephone: 559-439-9700
     Facsimile: 559-439-9723
 5   Email: info@jonathanpena.com
 6   Attorney for Plaintiff, Scott Leslie Ingham

 7
 8                                   UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                          FRESNO DIVISION
10 Scott Leslie Ingham,                              Case No. 1:21-cv-00161-EPG
11
                   Plaintiff,                        STIPULATION FOR THE AWARD AND
12                                                   PAYMENT OF ATTORNEY FEES AND
                           v.                        EXPENSES PURSUANT TO THE EQUAL
13                                                   ACCESS TO JUSTICE ACT; ORDER
     Kilolo Kijakazi, Acting Commissioner of
14 Social Security,                                  (ECF No. 11)
15
                   Defendant.
16
            IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17
     subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the amount
18
     of THREE HUNDRED TWENTY DOLLARS and 61/100 ($320.61) under the Equal Access to
19
     Justice Act (EAJA), 28 U.S.C. § 2412(d), and cost in the amount of FOUR HUNDRED DOLLARS
20
     ($400.00) under 28 U.S.C. § 1920. This amount represents compensation for all legal services
21
     rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28
22
     U.S.C. § 2412(d).
23
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
24
25 matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
26 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
27 whether the fees are subject to any offset allowed under the United States Department of the
28
              Case 1:21-cv-00161-EPG Document 12 Filed 09/07/21 Page 2 of 3


 1 Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
 2 whether they are subject to any offset.
 3          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
 4 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 5 and costs to be made directly to Counsel, pursuant to the assignment executed by Plaintiff. Any
 6 payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
 7          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney
 8 fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
 9 otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
10 and all claims that Plaintiff and/or Counsel including Counsel’s firm may have relating to EAJA
11 attorney fees in connection with this action.
12          This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek Social
13 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
14 EAJA.
15                                                 Respectfully submitted,
16
17 Dated: September 2, 2021               /s/ Jonathan O. Peña
                                                  JONATHAN O. PEÑA
18                                                Attorney for Plaintiff
19
20 Dated: September 2, 2021               PHILLIP A. TALBERT
                                                Acting United States Attorney
21                                              DEBORAH LEE STACHEL
                                                Regional Chief Counsel, Region IX
22                                              Social Security Administration
23                                           By: _*Ellinor R. Coder
                                                 Ellinor R. Coder
24
                                                 Special Assistant U.S. Attorney
25                                               Attorneys for Defendant
                                                 (*Permission to use electronic signature
26                                        obtained via email on September 2, 2021).
27
28
                                                       -2-
              Case 1:21-cv-00161-EPG Document 12 Filed 09/07/21 Page 3 of 3


 1                                                ORDER
 2
            Based upon the parties’ Stipulation for the Award and Payment of Equal Access to Justice Act
 3
     Fees and Expenses (ECF No. 11), IT IS ORDERED that fees and expenses in the amount of THREE
 4
     HUNDRED TWENTY DOLLARS and 61/100 ($320.61) under the Equal Access to Justice Act
 5
 6 (EAJA), 28 U.S.C. § 2412(d), and cost in the amount of FOUR HUNDRED DOLLARS ($400.00)
 7 under 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
 8 IT IS SO ORDERED.
 9
       Dated: September 3, 2021                             /s/
10                                                   UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -3-
